Case 3:18-bk-O4294-P|\/|G Doc 1 Filed 12/10/18 Page 1 of 6

Fi|| in lhi.=l intorrmlim'l in ujr_ull\iy tim r.'a§~':e:

 

Unitad States Bankruptcy Courl for the:

Mlddie D|strlct of F|orlda

Case number wknawn}: 5_ #£ ?:/

 

Ofi`lciai Form 105

7 § wr\:"'
§ 5©§‘

FILED settings civisz
ZBIBBEC 10 PH 2= 27

U.S. SAHHR!JPTF¥ ‘L`F
nin:);.E rust nF*FL=§§?§n`T
n ehach if this ls an
amended ll|ing

involuntary Petition Against an individual ms

 

Use this form to begin a bankruptcy case against an lndivlduat you allege to be a debtor subject te an involuntary case. lfyou want to begin a
case against a non-individual. use the lnvoluntary Peti'tlan Against a lilco-individual (Oftlclai Form 205). Ba as complete and accurate aa
posslhIe. lf more space is needed, attach a separate sheet to this form. Gn tha top of any additional pagea, write name and case number {lf

known).

 

mcleoth tha Chapter of tha Bankruptcy Code Under Wh|ch Fatltlnn ta Flled

1. Chapter of the
Bani¢rup!cy Coda

m identify the Debtor

2. |Jebtor’s full name

3. Dl'.her names you know
the debtor has used ln
the last 8 years

include any aaaumed.
married, malden, ur trade
names, or doing business as

Chack one.‘

g Chapter?
L`.l chapter 11

Ral’ldall

F|rst name

A.
M|ddle name

Raiicki

Last name

sum (sr., Jr.. il, lll}

 

 

 

 

 

 

Oflicia| Form 105

hamBS. mm

4. Dnly the last 4 digits of unknown
debtor's Soclal Securlty
Number or federal _ _ __ __
lndlvldualTaxpayar m xx __ _ _‘-~ ~_ on gm xx --- _ -- _-
ldentlllcation Number
{lTlN)

5. Any Employer a
identification Numbers unknown .
[Ele) used in the last 8
mrs m _ _ _______

1
H _______

 

involuntary Petition Against an Indlv|duai page 1

 

 

Case 3:18-bi<-O4294-Pi\/|G Doc 1 Filed 12/10/18 Page 2 of 6

Debtor andq|| A_ Qm'"=ki _ . ____ - Case numbartrmwm

 

r -, '|

f t
a oebtor`. .dd Frtnclpal residence z Uai|ing addraal. |f dlfl'erantfrom rea dance

998 S.W. 144th Court Road

 

 

 

 

 

Numbel' Sbeet Number Street
i
i
Ocaia Fi 34481
City Si.ate ZiP Coda Ctty State ZiP Coda
Marion
Odunty
Princlpai place of business

 

Number Streat

 

 

CR¥ Siate ZiF' Code

 

County

 

l Typs of business a Debtor does not operate a business

Chack ona if the debtor operates a business:

 

l-lealth Care Bustneaa tas defined in 11 U.S.C. § 101 (27A)]
Single Asset Reai Estata (es defined in 11 U.S.C. § 101 (51B])
Stockbmker {as defined in 11 U.S.C. § 101{53A))

Comrnodtty Broi\er iata daiined 'vn 11 U.S.C. § 10118))

None of the above

U[JUUU

 

l- T¥ll¢ of d¢ht Each petitioner believes

g Debt$ are primarily Consumer debts. Cclnsumer debts are defined in 11 U.S.C. § 101(5) as
"incurred by an individual primanly for a persona|. family. or household purpose."

n Debi'.e are primarily business debta. Bust`ness debts are debts thatwere incurred to obtain money
for a business or invesh“nent or through the operation oi' the business or investment

s. Doyetu know of any

 

.~_.....-_...¢.. ..... _~...m`, ....1.__._..- ..,,..._,__s

 

 

 

 

 

 

 

ha k Pt g No
n ru cy cases
pending by or agalnst m YBS- D¢bi°r aetnaan
any partnar, spouae. or
aetna uaw ned case nnmner. tr known
ii afflllm of this deb\nr? MM f DD !WW
l t
Debtor in . - _r:p
t convict uaw mae case norman it known i
mt on iww §
.i

 

Gi‘iioial Form 105 involuntary Petition Against an individual page 2

 

 

Case 3:18-bi<-O4294-Pi\/|G Doc 1 Filed 12/10/18 Page 3 of 6

Debtnr Bandgll_il_£;tligki.__-_,_____.__._.__ Caee number trw

 

 

m Report About the Ceae

1o. Venue

Reason for iiling in this court.

11. Allegations

 

Check one: f

E Over the last 180 days before the filing attitis bankruptcy the debtor has rcsided. had the principal place of
business, or had principal assets in this district longer than in any other district

n A bsnla'uptcy case oonoeming debtors effiliates. general partnor. or partnership is pending |n this districtl
ill outer reason Exptatn. (see 28 u.s.c. § 1405.)

 

_¢L_....".",. 1 .-.,1-.`..-.,..._~ .W»~o

Each petitioner is eitgib'ie to fits this petition under 1 1 ti.S.C. § 303(!:}.
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(5).

At least one box must be checked:

g Tho debtor is generally not paying such debtor’s debts as they become due, untess they are the subject of a
bona fide dispute as to labillty or amount.

Cl tMthin 120 days before the filing of this petitionl a o..tstodian. other than a trusteel recaiver. or agent appointed or
authorized to take charge of less than substantially ai| of the property of the debtor for the purpose of enforcing a i

 

 

 

£_.._.

Oi‘ficial Form 105

iien against such property. was appointed or took possession
12. Has there been a § N°
transfer of any claim
aga|nst the dgbt°r by or m Yes. Attach al documents that evidence the transfer and any statements required under Banltruptt:y Ruie
to any petitioner? 1003(a).
z Al'noul'tl of the z
13' Each permaner cla|m mm of p¢|¢|gmr fNature of petitioneFS chin claim alion the §
' vatue deny isn 5
1 Susan F. A|bino Materiais provided. and
ij other costs s 161 450
b . . ..... __,.w_,.m.___,__._ i
s l
$
Tatal 5 16,450
if more than 3 patttionsre. attach additional sheets with the statement under penalty
of pcr|ury. each petitioner (or representative'a) signature under the statement.
along with the signature el the petitionar‘e attorney, and the intorrnation on the
petitioning creditor, the petitioner'e claim, the petitionar'e representative and the
attorney following the format on this form.

 

 

 

 

 

 

 

 

 

M.m, _. ,....,,,“)

invoiur\tary Petition Against an individual page 3

 

 

Case 3:18-bi<-O4294-P|\/|G Doc 1 Filed 12/10/18 Page 4 of 6

Debtor Bgndg]l A Egli¢:k'| _ _ CasenumberrrromL

mRaquest for Roiiet'

Petitioners request that an order for relief be entered against the debtor under the chapter specified in Part 1 of this petition. if a petitioning
creditor is a corporation. attach the corporate ownership statement required by Bankruptcy Ruie 1010(b}. |f any petitioner is a foreign
representative appointed in a foreign proceeding. a certified copy of the order ofthe court granting recognition is attached.

Petitioners declare under penalty of perjury that the information provided |n this petition is true and correct. Petit|oners understand that if they make a
false statement they could be lined up to $250.000 or imprisoned for up to 5 yaers, or botlt.
18 U.S.C. §§ 152 and 3571. if reief is not ordered, the court may award attomeys' feos. oosts, demages, and punitive damages 11 U.S.C. § 303{|).

Fetitioners or Petitionen' Rapresontative

xj/t$`ar\ F_~ lin\iD\i""ti;`»

S|gnaturo of petitioner or represenmtive, including representatives titte

 

 

Signature of enomey

 

 

F'r'rnted name or petitioner

Date signed 12{10{201 8
MM f DD r'YYY`f

F'rtnted name

 

'I;"-rnn' neme. ll any

 

Numbar Street
M¢tttng address or petitioner

11150 N. Wi||iams Street B 115

Numbar Strest

Dunnei|on Fi 34432-8363 4
Ctty Stars ZIP Codn

 

City Staia ZP Ccda

Dateeignad
MM J'DD WW

Corrleot phone Emal|

li' petitioner is an lndividua| and la not represented by an

attorney:
somewhat 352-362-6333 __
rml Mes't‘_e___m?@wm/»C~”

Name and mailing address oi' petitionor's representative, tfany

 

Narne

 

Numbar SirBot

 

city secs zrr?' code

 

 

 

is =~4;¢.'.1.~

 

Olticiai Form 105 involuntary F'etitton Against an individual page 4

 

 

 

 

 

Deb!or ganda" A_ nam-am Case number¢irimm

Case 3:18-bk-O4294-P|\/|G Doc 1 Filed 12/10/18 Page 5 of 6

 

 
 

 

 

 

 

x ;-; X
Slqnaiure of pbt|tionsr or rapresor\la‘live, including mpre€enlat|ve‘s t'rl|e Siqnatum of Attorney
Pr|nled name of powdch Prinwd name
Davs s|gned

 

MM i 00 wwv F"_'““W-“W

 

 

 

 

§

.`..r.......,....,__.....__..,...... _.`=.~ .M..._,...M_.~._....._ _..l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Numbar annot
§ Maiiinq addrm of plmionor
Ci‘iy Shts ZIP Coa`e
Numbar Streat
Daca signed
MM YY¥Y
0ny Stars ZIP code mo l
Crm\or.t phone 'Emaii
blame and mailing address of petitionan representativs, if any
Name
Numbar S£l'eal
Gify Siaie ZiP Code
X
Signaiura d paiichner or representative. including represemaiiva's iide Signatum of Auomey
Printnd name d widener Fdnied name
°°°"'“""' m Fim=me,'f¢ny
z Numbar §Em
Maillng address of petitioner :c
Ci\y Staise ZIP Code
Nm\bar arrest
nw signed MM f n f
C|ty Siate ZIP Code n
Conlm phan¢ Email
Name and mailing address of petition¢r's representadve. If any
Nama
' Numbar sum
city scm Fooue
§
Oi'lidal Form 105 involuntary Petition Against an lndividua] page 5

 

 

Case 3:18-bk-O4294-P|\/|G Doc 1 Filed 12/10/18 Page 6 of 6

-\ . UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
P E T I T I 0 N W 0 R K S H E E 1

cASE NUMBER...; 18~04294-3*7

DEBTOR ........ = RALICKI, RANDALL A.

JOINT.........=

FILED.........= 12/10/2013 CASE TYPE= I COUNTY= 12083
TRUSTEE.......: [] `
wHEN..........: *BAD DATE* *BAD DATE* AT 65=81 p.m. [01
wHERE ......... = [0]

p)»'\or-`
5111{»10)<-[00/2~!@°/\6‘

DEBTOR'S ATTY.: PROSE

Petition - Orig + 2 Orig + 3

Summary Of Schedules

Schedules A-J (indicate which are missing)
Declaration Concerning Schedules

Statement of Financial Affairs

Statement Of Intentions

Payment Advices Certificate Credit Counseling
Statement of Income: Form BZZA Form B22C_mm

Chapter 13 Plan

Blanks:

All other Names
Discl: Discl Co-Counsel: SSN
Statement Of Assistance Pending/Prior
Matrix Disk Signaturea

 

coMMENTS= f;Z;§vGV£?}J;KFT'

 

Fee information:

Rec# Amount Type Check# Code Date
91723 $30.00-5 MIS 12/10/2018
91723 n $290.00 S N7 12/10/2018
91728 $15.00 5 TRS 12/10/2018
Total -> $335.00

   

 

